United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3526
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Travis James Eaton

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                               Submitted: June 3, 2015
                                Filed: June 5, 2015
                                   [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Travis James Eaton directly appeals the 234-month sentence imposed by the
district court1 after he pled guilty to conspiring to distribute methamphetamine as a


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
second felony drug offender, in violation of 21 U.S.C. §§ 841(a)(1), 846, and 851. In
a brief filed under Anders v. California, 386 U.S. 738 (1967), counsel argues that
Eaton’s sentence was substantively unreasonable. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

       After careful review, this court concludes the sentence was not substantively
unreasonable. The district court thoroughly analyzed the 18 U.S.C. § 3553(a) factors;
noted Eaton’s recidivism, failure to pursue drug rehabilitation, and possession of large
amounts of high-quality methamphetamine and multiple weapons; and did not commit
a clear error of judgment in weighing the sentencing factors. See United States v.
Deering, 762 F.3d 783, 787 (8th Cir. 2014) (district court has wide latitude to weigh
§ 3553(a) factors and assign some factors greater weight than others in determining
appropriate sentence); United States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir.
2013) (under substantive review, district court abuses its discretion if it fails to
consider relevant factor, gives significant weight to improper or irrelevant factor, or
commits clear error of judgment in weighing factors); United States v. Feemster, 572
F.3d 455, 464 (8th Cir. 2009) (en banc) (substantive review is narrow and deferential).
This court notes that the extent of the district court’s departure is not reviewable on
appeal. See Deering, 762 F.3d at 786. An independent review of the record under
Penson v. Ohio, 488 U.S. 75, 80 (1988), reveals no nonfrivolous issues for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                          -2-